Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “back metal wire”, “a VIA”, “a front device” and “a first dimension of the cross section of the formed VIA orthogonal to the height direction in an extending direction of the back metal wire is greater than a second dimension of the cross section in an direction vertical to the extending direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
Claims 1 and 14 have been amended accordingly to address the 112(b) rejection; therefore, the 112(b) rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2014/0030885 A1).
Regarding independent claim 1: Liu teaches (e.g., Figs. 1A-1G) a method of manufacturing a semiconductor structure for forming a VIA going throughout a dielectric layer ([0032]: 104) along a height direction of the semiconductor structure ([0031])-[0045], the VIA being configured to electrically connect a front device ([0031] and 
providing a substrate ([0031] and [0045]: device including source/drain, gate and element 102 is in the substrate 101), wherein an upper portion of the substrate is formed with the dielectric layer ([0032]: 104) covering the substrate;
performing a first etching process ([0044]) in a position corresponding to the front device, the first etching process forms a partial VIA ([0044]: via openings 112a and 112b are extended through the dielectric layer 104 without breaking through the material layer 104 (see FIG. 1F)) in an upper portion of the dielectric layer ([0044]: 104); and
performing a second etching process ([0044]-[0045]: 104), the second etching process makes the partial VIA go throughout the dielectric layer in the height direction to expose the front device ([0044]-[0045]: second etching process makes the partial VIA go throughout the dielectric layer 104), 
wherein the first feature size of the VIA is configured as a first dimension of the cross section of the formed VIA (horizontal dimension) orthogonal to the height direction in an extending direction of the back metal wire is greater than a second dimension of the cross section in an direction vertical to the extending direction due to the first etching process and the second etching process ([0044]-[0045]: horizontal dimension is larger than vertical dimension after the first and second etching process; Figs. 1A-1G, [0044]-[0045]: due to the first and the second etching processes opening 100 is formed, 
wherein the first feature size of the VIA is associated with the first resistance value of the VIA (the horizontal size chosen as first resistance value of VIA; the resistance being a characteristic inherent to the first feature size of the VIA).

Claim 18 adds the limitation
“wherein the increase of the feature size of the VIA is configured to lower of the resistance value of the VIA while preventing the short-circuiting within the semiconductor structure” which is a consequence of the method of producing the semiconductor structure having these characteristics, since the limitations of the manufacturing method are taught.
In support of Examiner’s position, Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.



    PNG
    media_image1.png
    632
    849
    media_image1.png
    Greyscale

Claims 2-13 and 15-20 rejected as being taught and made obvious with a secondary reference in combination with Liu et al. (US 2014/0030885 A1), as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 1, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2003/0173675 A1) in view of Liu et al. (US 2014/0030885 A1).
Regarding independent claim 1, claim 14 and claim 18: Watanabe teaches (e.g., Figs. 1 and 18A-18M) a method of manufacturing a semiconductor structure for forming a VIA going throughout a dielectric layer along a height direction of the semiconductor structure, the VIA being configured to electrically connect a front device to a back metal wire of the semiconductor structure and being characterized by a first feature size and a first resistance value,  the method of manufacturing comprising:
providing a substrate ([0052]: 101), 
wherein an upper portion of the substrate is formed with the dielectric layer ([0053]: 108) covering the substrate;
wherein the first feature size of the VIA is configured as a first dimension of the cross section of the formed VIA orthogonal to the height direction in an extending direction of the back metal wire is greater than a second dimension of the cross section in a direction vertical to the extending direction ([0057]: VIA orthogonal to the height direction in an extending direction of the back metal wire 120 is greater than a second 
wherein the first feature size of the VIA is associated with the first resistance value of the VIA ([0057]: the VIA structure inherently has a resistance; this resistance of the VIA is made to correspond to the first resistance value of the VIA).
Watanabe does not expressly teach that the method comprises:
performing a first etching process in a position corresponding to the front device, the first etching process forms a partial VIA in an upper portion of the dielectric layer; and 
performing a second etching process, the second etching process makes the partial VIA go throughout the dielectric layer in the height direction to expose the front device, 
wherein the first feature size of the VIA is configured as a first dimension of the cross section of the formed VIA orthogonal to the height direction in an extending direction of the back metal wire is greater than a second dimension of the cross section in a direction vertical to the extending direction due to the first etching process and the second etching process.
Liu teaches (e.g., Figs. 1A-1G) a manufacturing method comprising a front device ([0031]:  device substrate in 101) and a dielectric layer ([0044]-[0045]: 104/107) covering the substrate,
performing a first etching process ([0044]) in a position corresponding to the front device,

performing a second etching process ([0045]), the second etching process makes the VIA go throughout the dielectric layer ([0044]-[0045]: 104/107) in the height direction to expose the front device, 
wherein a first dimension of the cross section of the formed VIA orthogonal to the height direction in an extending direction of the back metal wire is greater than a second dimension of the cross section in a direction vertical to the extending direction due to the first etching process and the second etching process (Figs. 1A-1G, [0044]-[0045]: due to the first and the second etching processes opening 100 is formed, the first dimension of the cross section of the VIA, that is the width is greater that the height direction, that is the vertical direction).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Watanabe, the method comprising performing a first etching process in a position corresponding to the front device, the first etching process forms a partial VIA in an upper portion of the dielectric layer; and  performing a second etching process, the second etching process makes the VIA go throughout the dielectric layer in the height direction to expose the front device, wherein a first dimension of the cross section of the formed VIA orthogonal to the height direction in an extending direction of the back metal wire is greater than a second dimension of the cross section in a direction vertical to the extending direction due to the first etching process and the second etching process, as taught by Liu, so that the 
Moreover, the increase of the dimension in the upper portion of the damascene via, ensures a lower contact resistance of the device.
Claim 18 adds the limitation
“wherein the increase of the feature size of the VIA is configured to lower of the resistance value of the VIA while preventing the short-circuiting within the semiconductor structure” which is a consequence of the method of producing the semiconductor structure having these characteristics, since the limitations of the manufacturing method are taught.
In support of Examiner’s position, Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding claim 9 and claim 15: Watanabe and Liu teach the claim limitation of the manufacturing method of claim 1, on which this claim depends.
Watanabe as modified by Liu does not expressly teach that 
wherein a ratio of the first dimension to the second dimension is greater than 1.2. 
Liu teaches that the first dimension is greater than the second dimension, thus the ratio of the first dimension to the second dimension is greater than 1.0 ([0045], see annotated Fig. 1G below; layer 105 is a mask stack, and thus does not contribute to the second dimension).

Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the method of Watanabe as modified by Liu, and arrive at “wherein a ratio of the first dimension to the second dimension is greater than 1.2”, so as to reduce the contact resistance of the via, and thus increase 
    PNG
    media_image1.png
    632
    849
    media_image1.png
    Greyscale

Regarding claim 10 and claim 16: Watanabe, Liu teach the claim limitation of the manufacturing method of claim 9, on which this claim depends.
Watanabe as modified by Liu does not expressly teach that the ratio of the first dimension to the second dimension is 1.2-1.5.
Liu teaches that the first dimension is greater than the second dimension, that is the ratio of the first dimension to the second dimension is 1.0 ([0045], see annotated Fig. 1G above; layer 105 is a mask stack and thus does not contribute to the second dimension).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the method of Watanabe as modified by Liu, and arrive at “the ratio of the first dimension to the second dimension is 1.2-1.5”, so as to reduce the contact resistance of the via, and thus increase device signal speed during operation. Moreover, the dimensions are selected such that the device size is maintained compact.
Regarding claim 11: Watanabe and Liu teach the claim limitation of the manufacturing method of claim 1, on which this claim depends.
wherein, performing the second etching process further comprises 
forming a trench (Liu: [0044]: 112a) in an upper portion of the dielectric layer (Liu: [0044]: 104), 
wherein the back metal wire (Watanabe: [0054]: 114) is formed in the trench; and the manufacturing method further comprises
forming a patterned hard mask layer (Liu: [0042]: 105/108) on an upper surface of the dielectric layer before performing the second etching process, the patterned hard mask layer defining an etching pattern of the trench (Liu: [0043]: 108a). 
Regarding claim 12: Watanabe and Liu teach the claim limitation of the manufacturing method of claim 11, on which this claim depends,

Liu further teaches that the hard mask 105 includes a layer made of TiN (Liu: [0034]: the bottom layer 105b is a metal hard mask layer made of titanium, titanium nitride or titanium/titanium nitride).
Regarding claim 13 and claim 17: Watanabe and Liu teach the claim limitation of the manufacturing method of claim 11, on which this claim depends.
Watanabe as modified by Liu does not expressly teach that
wherein a ratio of the first dimension to the second dimension is 1.5-1.8. 
Liu teaches that the first dimension is greater than the second dimension, that is the ratio of the first dimension to the second dimension is 1.0 ([0045], see annotated Fig. 1G above; layer 105 is a mask stack and thus does not contribute to the second dimension).
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the method of Watanabe as modified by Liu, and arrive at “wherein a ratio of the first dimension to the second dimension is 1.5-1.8”, so as to reduce the contact resistance of the via, and thus increase device signal .

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2003/0173675 A1) in view of Liu et al. (US 2014/0030885 A1) as applied above and further in view of Du et al. (US 2004/0084411 A1).
	Regarding claim 2: Watanabe and Liu teach the claim limitation of the manufacturing method of claim 1, on which this claim depends,
wherein the first etching process comprises using a gas combination comprising CF4 gas, wherein the CF4 gas accounts for part of the gas combination (Liu: [0045]: C.sub.4F.sub.8).
Watanabe as modified by Liu does not expressly teach that
the CF4 gas accounts for 20-35 % of the gas combination.
Du teaches (e.g., Fig. 1C) a manufacturing method comprising CF4 gas combination,
wherein the CF4 gas accounts for 30-70 % of the gas combination ([0050]: 30 to about 70 volume % CF.sub.4).
Watanabe as modified by Liu and Du teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).

Regarding claim 3: Watanabe, Liu and Du teach the claim limitation of the manufacturing method of claim 2, on which this claim depends.
Watanabe as modified by Liu does not expressly teach that
wherein the CF4 gas accounts for 28 % of the gas combination. 
Du teaches (e.g., Fig. 1C) a manufacturing method comprising CF4 gas combination,
wherein the CF4 gas accounts for 30-70 % of the gas combination ([0050]: 30 to about 70 volume % CF.sub.4).
Watanabe as modified by Liu and Du teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the method of Watanabe as modified by Liu and Du, and arrive at “wherein the CF4 gas accounts for 28 % of the gas combination”, 
Regarding claim 4: Watanabe and Liu teach the claim limitation of the manufacturing method of claim 1, on which this claim depends.
Watanabe as modified by Liu does not expressly teach that
the second etching process comprises setting the dissociation power of the etching gas to 270-350W. 
Du teaches (e.g., Fig. 1C) a manufacturing method comprising etching gas ([0050]),
wherein the second etching process comprises setting the dissociation power of the etching gas to 300W-1000W ([0036]).
Watanabe as modified by Liu and Du teach an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the method of Watanabe as modified by Liu and Du, and arrive at “wherein the second etching process comprises setting the dissociation power of the etching gas to 270-350W”, as this range is an art recognized range for ionizing the etching gas, and obtain the best results to remove the dielectric with better controlled direction of etching. 
Regarding claim 5: Watanabe, Liu and Du teach the claim limitation of the manufacturing method of claim 4, on which this claim depends.
wherein the set dissociation power is 300W-1000W (Du: [0036]).
Watanabe as modified by Liu and Du teach an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the method of Watanabe as modified by Liu and Du, and arrive at “wherein the set dissociation power is 280-330W”, as this range is an art recognized range for ionizing the etching gas, and obtain the best results to remove the dielectric with better controlled direction of etching. 
Regarding claim 6: Watanabe, Liu and Du teach the claim limitation of the manufacturing method of claim 4, on which this claim depends.
wherein the set dissociation power is 300W-1000W (Du: [0036]).
Watanabe as modified by Liu and Du teach at least an overlapping range, in this case, the value touches the lower limit of the disclosed range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such 
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the method of Watanabe as modified by Liu and Du, and arrive at “wherein the dissociation of the set power 300W”, as this power value is an art recognized included power value in the range of power for ionizing the etching gas, and obtain the best results to remove the dielectric with better controlled direction of etching.
Regarding claim 7: Watanabe and Liu teach the claim limitation of the manufacturing method of claim 1, on which this claim depends. 
Watanabe as modified by Liu does not expressly teach that 
wherein said second etching process comprises using a gas combination comprising CF4 gas, wherein the CF4 gas accounts for 25-40 % of the gas combination.
Du teaches (e.g., Fig. 1C) a manufacturing method comprising CF4 gas combination ([0050]),
wherein the CF4 gas accounts for 30-70 % of the gas combination ([0050]: 30 to about 70 volume % CF.sub.4).
Watanabe as modified by Liu and Du teach at least an overlapping range, in this case, the value touches the lower limit of the disclosed range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such 
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the method of Watanabe as modified by Liu and Du, and arrive at “wherein said second etching process comprises using a gas combination comprising CF4 gas, wherein the CF4 gas accounts for 25-40 % of the gas combination”, since this range is recognized as allowing a better etch control and selectivity for the material being etched.
Regarding claim 8: Watanabe, Liu and Du teach the claim limitation of the manufacturing method of claim 7, on which this claim depends.
wherein the CF4 gas accounts for 30-70 % of the gas combination ([0050]: 30 to about 70 volume % CF.sub.4 overlaps the value).
Watanabe as modified by Liu and Du teach at least an overlapping range, in this case, the value touches the lower limit of the disclosed range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the method of Watanabe as modified by Liu and Du, and arrive at “wherein the CF4 gas accounts for 35 % of the gas combination”, 

All the limitations of claim 14 below are taught similarly as in Claim 1 above.
Regarding independent claim 14: A semiconductor structure including
a VIA going throughout a dielectric layer in a height direction of the semiconductor structure, 
the VIA interconnecting a front device of the semiconductor structure and a back metal wire of the semiconductor structure,
a first dimension of the cross section of the VIA orthogonal to the height direction in an extending direction of the back metal wire is larger than a second dimension in a direction vertical to the extending direction.

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
The drawings need to show any claimed elements. In other words, the elements must be labelled, as indicated by the drawing rejection.
Applicant argued that the claimed limitations are not taught.
Examiner respectfully, disagree with Applicant because, it appears that all the steps of the method are taught; for example the method of “performing a first etching process in a position corresponding to the front device, the first etching process forms a partial VIA in an upper portion of the dielectric layer; and

wherein the first feature size of the VIA is configured as a first dimension of the cross section of the formed VIA orthogonal to the height direction in an extending direction of the back metal wire is greater than a second dimension of the cross section in an direction vertical to the extending direction due to the first etching process and the second etching process; and
wherein the first feature size of the VIA is associated with the first resistance value of the VIA” and the final structure are taught; therefore, the resulting characteristics are considered taught, as being a consequence of the device made by the method of manufacturing. The method result in an increase in feature size, as shown by the above rejection.
In addition, Applicant argued using a hard mask to protect the underlying device structure during the first and second etching process; this limitation is not incorporated in the independent claims or at least any special masking structure is not found in the independent claims. 
In support of Examiner’s position, Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826